  8:19-cr-00386-JFB-MDN Doc # 117 Filed: 03/10/21 Page 1 of 1 - Page ID # 240




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR386
                                            )
      vs.                                   )
                                            )
DONTE M. LEEPER,                            )                  ORDER
                                            )
                    Defendant.              )


      This matter is before the court on the defendant’s Motion to Continue Trial [116].
Counsel needs additional time to secure the information necessary from potential
witnesses that are essential to provide an adequate defense in this matter. For good
cause shown,

      IT IS ORDERED that the Motion to Continue Trial [116] is granted, as follows:

      1. The jury trial, now set for March 30, 2021, is continued to April 27, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and April 27, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: March 10, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
